DETAILED CORRESPONDENCE
This Office action is in response to the application filed 9/21/2022, with claims 1-20 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/21/2021, 6/14/2022, 10/13/2022 and 12/13/2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7-13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al., US 2011/0046883 hereinafter “Ross” in view of Reschka et al, US 2020/0310450 hereinafter Reschka.

As per claim 1. Ross teaches a method of identifying problematic areas within a service area for an autonomous vehicle transportation service, the method comprising: 
identifying, by one or more processors (23), a starting location within the service area (Ross: para. 14 along with 83 teaches starting location while at least para. 7 teaches that “the starting location and the destination location may be in the same or different geographical vicinities.” which reads on service area);
identifying, by the one or more processors (23), a destination location within the service area (Ross: para. 14 along with 85 teaches the destination location); 
running, by the one or more processors (23), a first simulation to determine a first route for a simulated vehicle to travel between the starting location and the destination location (Ross: see at least item 405 in FIG. 6 which teaches a virtual vehicle moving along the route); 
running, by the one or more processors (23), a second simulation to determine a second route for the simulated vehicle to travel between at least the given location and the destination location, the second route not including the particular type of maneuver at the given location (Ross: see at least item 405 in FIG. 6 which teaches a virtual vehicle moving along the route while para. 92 teaches that the virtual vehicle is taken off-route (e.g. second route) to validate a particular type of issue/maneuver); 
determining, by the one or more processors (23), whether the simulated vehicle reaches the destination location in the second simulation (Ross: para. 103 teach that the virtual/simulated vehicle has reached the destination); and 
based on a determination by the one or more processors that the simulated vehicle does not reach the destination location in the second simulation, flagging, by the one or more processors, at least one of the starting location or the destination location as potentially problematic areas (Ross: in para. 94 the virtual vehicle does not reach the destination because there of an issue in the route and the virtual vehicle is taken off that route until the detour is validated. In other word, Ross is describing a location as an issue/problematic area).
Ross teaches a second simulation and a problematic area; however, Ross does not teach the term flagging and that the first route includes a particular type of maneuver at a given location. Yet, Reschka teaches that the first route includes a particular type of maneuver at a given location (Reschka: in para 13 teaches and “…unprotected left”/left turn. Also, flagging an undrivable region is taught in at least para. 30-31 along with 43).	
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Reschka with the invention Ross because such combination provides a systems and methods for evaluating new, e.g., previously unmapped for autonomous driving, geographic regions, and for controlling an autonomous vehicle in such regions . (see para. 8, Reschka).

As per claim 3. Ross in view of Reschka teaches the method of claim 1; however, Ross is silent on an unprotected left turn. Yet, Reschka teaches wherein the particular type of maneuver is an unprotected left turn (see at least para. 13).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Reschka with the invention Ross because such combination provides a systems and methods for evaluating new, e.g., previously unmapped for autonomous driving, geographic regions, and for controlling an autonomous vehicle in such regions . (see para. 8, Reschka).
As per claim 4. Ross in view of Reschka teaches the method of claim 1; however, Ross is silent on a right or left turn onto a road having multiple lanes. Yet, Reschka wherein the particular type of maneuver is a right or left turn onto a road having multiple lanes (para. 43 teaches a “plurality of lanes” and making “a right turn”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Reschka with the invention Ross because such combination provides a systems and methods for evaluating new, e.g., previously unmapped for autonomous driving, geographic regions, and for controlling an autonomous vehicle in such regions . (see para. 8, Reschka).

As per claim 5. Ross in view of Reschka teaches the method of claim 1; however, Ross does not teach a multi-point turn. Yet, Reschka wherein the particular type of maneuver is a multi-point turn (see at least para. 35 which teaches drivable surface segments such as “traffic circle or roundabout” which would require a multi-point turn).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Reschka with the invention Ross because such combination provides a systems and methods for evaluating new, e.g., previously unmapped for autonomous driving, geographic regions, and for controlling an autonomous vehicle in such regions . (see para. 8, Reschka).

As per claim 7. Ross in view of Reschka teaches the method of claim 1 and teaches a second simulation; however, Ross does not teach wherein the service area includes a boundary across which the simulated vehicle is unable to cross, and wherein determining whether the simulated vehicle reaches the destination location in the second simulation is based on whether the simulated vehicle becomes stranded by the boundary. Yet, Reschka teaches unable wherein the service area includes a boundary across which the simulated vehicle is unable to cross (Reschka: FIG. 3), and wherein determining whether the simulated vehicle reaches the destination location in the second simulation is based on whether the simulated vehicle becomes stranded by the boundary (para. 42-43 teaches undrivable regions/segments).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Reschka with the invention Ross because such combination provides a systems and methods for evaluating new, e.g., previously unmapped for autonomous driving, geographic regions, and for controlling an autonomous vehicle in such regions (see para. 8, Reschka).

As per claim 8. Ross in view of Reschka teaches the method of claim 1; however, Ross teaches a starting location but does not teach randomly selecting a location within the service area. Yet, Reschka teaches wherein the starting location is identified by randomly selecting a location within the service area (para. 48 along with teaches accordingly, in the context of a ride hailing service, the vehicle may provide pickup and/or drop-off service, e.g., at the parking spots 320 even though it may not be verified for travel on all lanes of the road segment. Here the ride hailing service pick-up area is being inferred as a random selected location because it is not a verified/predetermined location).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Reschka with the invention Ross because such combination provides a systems and methods for evaluating new, e.g., previously unmapped for autonomous driving, geographic regions, and for controlling an autonomous vehicle in such regions (see para. 8, Reschka).

As per claim 9. Ross in view of Reschka teaches the method of claim 1; however, Ross teaches a starting location but does not predetermined pickup and drop off locations. Yet, Reschka teaches wherein the starting location is identified from a plurality of predetermined pickup and drop off locations within the service area (para. 31 along with 93 teaches drivable regions that include pickup/drop-off location).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Reschka with the invention Ross because such combination provides a systems and methods for evaluating new, e.g., previously unmapped for autonomous driving, geographic regions, and for controlling an autonomous vehicle in such regions (see para. 8, Reschka).

As per claim 10. Reschka teaches the method of claim 9 and further teaches, wherein the starting location is identified from the plurality of predetermined pickup and drop off locations randomly (Reschka: para. 31 along with 48 teaches accordingly, in the context of a ride hailing service, the vehicle may provide pickup and/or drop-off service, e.g., at the parking spots 320 even though it may not be verified for travel on all lanes of the road segment. Here the ride hailing service pick-up area is being inferred as a random selected location because it is not a verified/predetermined location).

As per claim 11. Reschka teaches the method of claim 9 and further teaches, wherein the starting location is identified from the plurality of predetermined pickup and drop off locations within a specific portion of the service area (para. 31 along with 93 teaches drivable regions that include pickup/drop-off locations).

As per claim 12. Ross in view of Reschka teaches the method of claim 1; however, Ross but does not teach plurality of predetermined pickup and drop off locations within the service area. Yet, Reschka teaches wherein the destination location is identified from a plurality of predetermined pickup and drop off locations within the service area (para. 31 along with 93 teaches pickup/drop-off locations).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Reschka with the invention Ross because such combination provides a systems and methods for evaluating new, e.g., previously unmapped for autonomous driving, geographic regions, and for controlling an autonomous vehicle in such regions (see para. 8, Reschka).

As per claim 13. Claim 13 is the system claim that processes the method of claim 1; therefore, claim 13 is rejected under the same rationale as claim 1.

As per claims 15-17 and 19. Claims 15-17 and 19 are the system claims that processes the method of claims 3-5 and 7 respectively; therefore, claim 15-17and 19 are rejected under the same rationale as claim 3-5 and 7.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Reschka in further view of Kong et al., US 2018/0024533 hereinafter Kong.

As per claim 2. Ross in view of Reschka teaches the method of claim 1 and further teaches, wherein the determined second route is between the starting location and the destination location as rejected above; however, Ross and Reschka do not teach that the second route is the same as the first route. Yet, Kong teaches, and wherein the second route is the same as the first route between the starting location and the given location (Kong teaches a first route and second route that are the same taught in para. 47-48 and best illustrated in FIG. 5).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ross in view Reschka with the teaching of Kong because such combination would provide planning and control information associated with each of one or more routes of a path and a simulation  for each of the routes based on the physical features and/or limitations of the corresponding vehicle. (see para 14, Kong). 

As per claim 14. Claim 14 is the system that performs the method claim 2; therefore, claim 14 is rejected under the same rationale of claim 2.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Reschka in further view of Farabet et al., US 2019/0303759 hereinafter Farabet.

As per claim 6. Ross in view of Reschka teaches the method of claim 1; however, both Ross and Reschka are silent on changing lanes. Yet, Farabet teaches wherein the particular type of maneuver is changing lanes (see at least para. 91 which teaches lane changing).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ross in view of Reschka with the teachings of Farabet because such combination Systems and methods disclosed are related to training, testing, and verifying autonomous machines or objects in simulated environments.. (see para. 25, Farabet).

As per claim 18. Claim 18 is the system that performs the method claim 6; therefore, claim 18 is rejected under the same rationale of claim 6.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Kong in further view of Reschka.

As per claim 20. Ross teaches a method of identifying problematic areas within a service area for an autonomous vehicle transportation service, the method comprising: 
identifying, by one or more processors (23), a starting location within the service area (Ross: para. 14 along with 83 teaches starting location while at least para. 7 teaches that “the starting location and the destination location may be in the same or different geographical vicinities.” which reads on service area);
identifying, by the one or more processors, a destination location within the service area (Ross: para. 14 along with 85 teaches the destination location); 
running, by the one or more processors, a first simulation to determine a first route for a simulated vehicle to travel between the starting location and the destination location (Ross: see at least item 405 in FIG. 6 which teaches a virtual vehicle moving along the route); 
determining, by the one or more processors, that the first route includes a particular type of maneuver at a given location (Ross: see at least item 713 in FIG. 9 which teaches a left turn maneuver); 
running, by the one or more processors, a second simulation to determine a second route for the simulated vehicle to travel between the starting location and the destination location without allowing the simulated vehicle to complete the particular type of maneuver at the given location, the second route being the same as the first route between the starting location and the given location (Ross: see at least item 405 in FIG. 6 which teaches a virtual vehicle moving along the route while para. 92 teaches that the virtual vehicle is taken off-route (e.g. without allowing the simulated second route) to validate a particular type of issue/maneuver. While item 713 in FIG. 9 of Ross teaches a left turn maneuver.);
determining, by the one or more processors, whether the simulated vehicle reaches the destination location in the second simulation (Ross: para. 103 teach that the virtual/simulated vehicle has reached the destination); and 
based on a determination by the one or more processors that the simulated vehicle does not reach the destination location in the second simulation, flagging, by the one or more processors, at least one of the starting location or the destination location as potentially problematic areas (Ross: see at least item 405 in FIG. 6 which teaches a virtual vehicle moving along the route while para. 92 teaches that the virtual vehicle is taken off-route (e.g. second route) to validate a particular type of issue/maneuver).
Ross teaches simulating a second route; however, Ross does not teach that the second route is the same as the first route. Yet, Kong teaches wherein the second route being the same as the first route between the starting location and the given location (Kong teaches a first route and second route that are the same taught in para. 47-48 and best illustrated in FIG. 5).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ross with the teaching of Kong because such combination would provide planning and control information associated with each of one or more routes of a path and a simulation  for each of the routes based on the physical features and/or limitations of the corresponding vehicle. (see para 14, Kong).
Ross in view of Kong teaches a second simulation and a problematic area, as mentioned above; however, both Ross and Kong do not teach the term flagging. Yet, Reschka teaches the flagging (Reschka: in para 30-31 and 86 teaches flagging an undrivable area).	
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Reschka with the teaches of Ross in view of Kong because such combination provides a systems and methods for evaluating new, e.g., previously unmapped for autonomous driving, geographic regions, and for controlling an autonomous vehicle in such regions (see para. 8, Reschka).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661